ALD-151                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 11-1079
                                       ___________

                                   JESUS ALBARRAN,
                                                 Appellant

                                             v.

              UNITED STATES OF AMERICA; DONNA ZICKEFOOSE,
                      WARDEN AT FCI FORT DIX PRISON
                    ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civil No. 1-10-cv-02640)
                      District Judge: Honorable Robert B. Kugler
                      ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                       Third Circuit LAR 27.4 and I.O.P. 10.6(a)
                                    March 31, 2011

           Before: SCIRICA, HARDIMAN AND VANASKIE, Circuit Judges

                               (Opinion filed: April 8, 2011)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Jesus Albarran, a pro se prisoner, appeals from an order of the United States

District Court for the District of New Jersey dismissing his petition for writ of habeas
corpus pursuant to 28 U.S.C. § 2241. For the reasons set forth below, we will summarily

affirm. See I.O.P. 10.6.

                                               I.

       In 2006, Albarran was convicted in the United States District Court for the

Western District of Texas of conspiracy with intent to distribute more than five kilograms

of cocaine in violation of 21 U.S.C. §§ 841 and 846, and conspiracy to commit money

laundering in violation of 18 U.S.C. § 1956(h). He was sentenced to 292 months of

imprisonment. The United States Court of Appeals for the Fifth Circuit affirmed his

judgment of sentence. See United States v. Albarran, C.A. No. 06-51366 slip op. (5th

Cir. Jun. 29, 2007). The sentencing court later denied Albarran’s motion pursuant to 28

U.S.C. § 2255.

       In May 2010, Albarran filed a habeas petition pursuant to 28 U.S.C. § 2241 in the

United States District Court for the District of New Jersey – the District of his

confinement. Albarran presented the following grounds for relief: (1) the government’s

failure to disclose all material evidence prior to trial violates his rights under the Fifth

Amendment; (2) the 292-month sentence violates his Eighth Amendment rights; (3) the

292-month sentence violates 18 U.S.C. § 3553(a); (4) the 292-month sentence violates the

Fifth and Sixth Amendments because the quantity of cocaine was not an element of the

indictment and not proven beyond a reasonable doubt; and (5) the excessive sentence




                                               2
deprived him of liberty without due process of law. The District Court dismissed the

petition for lack of jurisdiction. Albarran appeals.

                                             II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review over the District Court’s legal conclusions and apply a clearly erroneous

standard to its factual findings. See Cradle v. United States ex rel. Miner, 290 F.3d 536,

538 (3d Cir. 2002). Upon review, we agree with the District Court that Albarran may

raise his claims only in a motion pursuant to 28 U.S.C. § 2255.

       A § 2255 motion filed in the sentencing court is the presumptive means for a

federal prisoner to challenge the validity of a conviction or sentence. See Davis v. United

States, 417 U.S. 333, 343 (1974); In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997). A

habeas petitioner may seek relief under § 2241 only if the remedy provided by § 2255 is

“inadequate or ineffective” to test the legality of his detention. See Dorsainvil, 119 F.3d

at 249-51. A § 2255 motion is not “inadequate or ineffective” merely because the

petitioner cannot meet the stringent gatekeeping requirements of § 2255, Okereke v.

United States, 307 F.3d 117, 120 (3d Cir. 2002), or because the sentencing court does not

grant relief, Cradle v. United States ex rel. Miner, 290 F.3d at 539. Rather, the “safety

valve” provided under § 2255 is extremely narrow and has been held to apply in unusual

situations, such as those in which a prisoner has had no prior opportunity to challenge his




                                              3
conviction for a crime later deemed to be non-criminal by an intervening change in law.

See Okereke, 307 F.3d at 120 (citing In re Dorsainvil, 119 F.3d at 251).

       We agree with the District Court that Albarran has not demonstrated that a § 2255

motion provides inadequate or ineffective means to raise his claims. Id. To the extent

that he wishes to file a second or successive § 2255 motion with the sentencing court, he

must request authorization from the United States Court of Appeals for the Fifth Circuit

before doing so. See 28 U.S.C. § 2244(b)(3)(A).

       As Albarran’s appeal presents no substantial question, we will summarily affirm

the order of the District Court. See Third Cir. LAR 27.4; I.O.P. 10.6.




                                            4